Title: William Darby to Thomas Jefferson, 12 June 1817
From: Darby, William
To: Jefferson, Thomas


          
            Sir.
            New York,
June 12th 1817.
          
          Being uncertain whether you have received a Copy of my Map and Statistical tracts of Louisiana, I am under considerable embarrassment in addressing, to you, this note. From your character, as the head of the Literature of your country, I should deem no apology necessary in soliciting your opinion of a work, upon a country towards the incorporation of which, into the U.S. your personal exertions contributed so much;—but not having myself remitted you a copy, I am at a loss to know whether the production has met your eye or not. When at Richmond in April last I sold a copy to Col. Lindsay, who informed me that, he expected Mr Melish sent you a copy of mine with some of his own. I would have done myself the honor of sending one, but the first Edition was hurried, and published under many very serious disadvantages; I was therefore anxious to give the work more perfection before giving you the trouble of perusal.
          I am now on the eve of entering upon a second edition, wherin I hope to retrench many of the defects, and add much useful matter respecting the regions contiguous to Louisiana, not embraced in the present work.
          I met in this City Mr Isaac Briggs, to whom I exhibited the map and Book, and red a very flattering certificate expressing his opinion of its correctness; an opinion the more gratifying because rd from a man whose personal knowledge of the country, and whose respectability of character, will give weight to any work, to which his name is attached
          I have taken the liberty to enclose you a copy of the Book, with a reduced Map; a copy of the second Edition and Large Map I hope in a few months to have the pleasure of presenting in person.
          Should you deem it worthy your attention to give the work a perusal and remit your opinion in reply to this, the favor will be very gratefully received by
          
            Sir. Very respectfully Your Obt sert
            William Darby
          
        